

CERTIFICATE OF DESIGNATION,
PREFERENCES AND RIGHTS
of
SERIES A CONVERTIBLE PREFERRED STOCK
of
FLORHAM CONSULTING CORP.
(Pursuant to Section 151 of the
Delaware General Corporation Law)


FLORHAM CONSULTING CORP., a corporation organized and existing under the laws of
the State of Delaware (the "Corporation"), the certificate of incorporation of
which was filed in the office of the Secretary of State of Delaware on February
9, 2005, hereby certifies that the Board of Directors of the Corporation (the
"Board of Directors" or the "Board"), pursuant to authority of the Board of
Directors as required by Section 151 of the Delaware General Corporation Law,
and in accordance with the provisions of its Certificate of Incorporation and
Bylaws, each as amended and restated through the date hereof, has and hereby
authorizes a series of the Corporation's previously authorized 250,000 shares of
preferred stock, par value $0.0001 per share (the "Preferred Stock"), and hereby
states the designation and number of shares, and fixes the relative rights,
preferences, privileges, powers and restrictions thereof, as follows:


I. DESIGNATION AND AMOUNT


The designation of this series, which consists of up to Two Hundred and Fifty
Thousand (250,000) shares of Preferred Stock, is the Series A Preferred Stock
(the "Series A Preferred Stock") and the stated value amount shall be One Cent
($0.01) per share (the "Stated Value ").


II. CERTAIN DEFINITIONS


Unless otherwise defined in this Certificate of Designations, all capitalized
terms, when used herein, shall have the same meaning as is defined in the Merger
Agreement.  For purposes of this Certificate of Designation, in addition to the
other terms defined herein, the following terms shall have the following
meanings:


A           “Affiliates” of any particular Person means any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by or under common control with such Person.  For purposes of this
definition, “ control ” (including the terms “ controlling,” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


B.          "Business Day" means any day, other than a Saturday or Sunday, or a
day on which banking institutions in the State of New York are authorized or
obligated by law, regulation or executive order to close.


C.           “Common Stock” means the common stock of the Corporation, par value
$0.0001 per share, together with any securities into which the common stock may
be reclassified.
 
D.          "Conversion Date" means a date which shall be the Business Day
immediately following the filing of the Florham Restated Charter with the
Secretary of State of the State of Delaware.


E.           “Conversion Shares” means 49.11333 shares of Common Stock for each
of the 250,000 outstanding shares of Series A Preferred Stock, or an aggregate
of 12,278,333 Conversion Shares.

 
1

--------------------------------------------------------------------------------

 


F.           “Fully-Diluted Common Stock” shall mean (a) the aggregate number
shares of Corporation Common Stock that are issued and outstanding on the
Effective Date of the Merger, plus the sum of (i) all additional shares of
Common Stock that are issuable upon the exercise of all of the Florham Warrants
or other securities that are then exercisable for or convertible into Common
Stock, (ii) all shares of Common Stock included in the Merger Consideration,
(ii) all shares of Common Stock issuable upon conversion of these shares of
Series A Preferred Stock included in the Merger Consideration, and (iii) all
shares of Common Stock issuable upon exercise of the Florham Stockholder Options
included in the Merger Consideration.  The term “Fully-Diluted Common Stock”
shall not mean or include:


(a)          the issuance of the Acquisition Shares and the Escrow Shares issued
to the TDI Equity Owners pursuant to the TDI Purchase Agreement, or


(b)          any shares of Common Stock issuable upon the exercise of any
Florham Management Options; or


(c)          any shares of Common Stock issuable upon the exercise of any
Directors and Consultants Options, or


(d)          any shares of Common Stock or other securities convertible into or
exercisable or exchangeable for Common Stock that is issued for any business
purpose following the Effective Time of the Merger.


G.           “Holder” shall mean the collective reference to Sanjo Squared LLC
and Kinder Investments, LP, their respective Affiliates or any one or more
holder(s) of shares of Series A Preferred Stock.


H.           “Issuance Date" means one (1) Business Day following the filing of
this Series A Certificate of Designation with the Secretary of State of the
State of Delaware.


I.            “Merger Agreement” shall mean that certain Agreement and Plan of
Merger, dated as of December 16, 2009, by and among the Corporation, EII
Acquisition Corp., Educational Investors, Inc., Sanjo Squared, LLC, Kinder
Investments, LP, Joseph J. Bianco and Anil Narang.


J.            “Stated Value” means One Cent ($0.01) per share of Series A
Preferred Stock.


III. DIVIDENDS
 
A           Holders of Series A Preferred Stock shall be entitled to receive
dividends when, as and if declared by the Board of Directors of the
Corporation.  No cash dividends or distributions shall be declared or paid or
set apart for payment on the Common Stock unless such cash dividend or
distribution is likewise declared, paid or set apart for payment on the Series A
Preferred Stock in an amount equal to the dividend or distribution that would be
payable if all of the issued and outstanding shares of the Series A Preferred
Stock had been fully converted into Common Stock on the day immediately prior to
the date which shall be the earliest to occur of the declaration, payment, or
distribution or such dividend.
 
B.           No dividends or distributions shall be declared or paid or set
apart for payment on the Series A Preferred Stock unless full and (if
applicable) cumulative dividends have been or are contemporaneously declared,
paid or set apart for payment on all Senior Securities (as hereinafter defined)
in accordance with the respective terms of the Certificates of Designations for
such Senior Securities.

 
2

--------------------------------------------------------------------------------

 
 
C.           Dividends on the Series A Preferred Stock are prior and in
preference to any declaration or payment of any dividend or other distribution
(as defined below) on any outstanding shares of Junior Securities (as
hereinafter defined).
 
IV. CONVERSION


A.          Automatic Conversion.


   On the Conversion Date, all 250,000 shares of Series A Preferred Stock shall
automatically and without any further action on the part of any Holder or the
Corporation, be converted into all, and not less than all, of the 12,278,333
Conversion Shares (the "Conversion").


B.           Mechanics of Conversion. Immediately following the Conversion Date,
the Corporation shall promptly send, via facsimile, a confirmation to each
Holder stating that the Notice of Conversion has been received, the date upon
which the Corporation expects to deliver the Common Stock issuable upon such
conversion and the name and telephone number of a contact person at the
Corporation regarding the conversion.  The Corporation shall not be obligated to
issue shares of Common Stock upon a conversion unless either the Series A
Preferred Stock Certificates are delivered to the Corporation as provided above,
or the Holder notifies the Corporation that such Series A Preferred Stock
Certificates have been lost, stolen or destroyed and delivers appropriate
documentation to the Corporation.


(i)           Delivery of Common Stock Upon Conversion. Upon the surrender of
Series A Preferred Stock Certificates, the Corporation (itself, or through its
transfer agent, as appropriate) shall, no later than the later of (a) the fifth
(5th) Business Day following the Conversion Date and (b) the Business Day
immediately following the date of such surrender (or, in the case of lost,
stolen or destroyed certificates, after provision of indemnity pursuant to
Article XI B) (the "Delivery Period"), issue and deliver (i.e., deposit with a
nationally recognized overnight courier service portage prepaid) to the Holder
or its nominee (x) that number of shares of Common Stock issuable upon
conversion of such shares of Series A Preferred Stock being converted and (y) a
certificate representing the number of shares of Series A Preferred Stock not
being converted, if any.  In addition, if the Corporation's transfer agent is
participating in the Depository Trust Corporation ("DTC") Fast Automated
Securities Transfer program, and so long as the certificates therefor do not
bear a legend (pursuant to the terms of the Securities Purchase Agreement) and
the Holder thereof is not then required to return such certificate for the
placement of a legend thereon (pursuant to the terms of the Merger Agreement),
the Corporation shall cause its transfer agent to promptly electronically
transmit the Common Stock issuable upon conversion to the Holder by crediting
the account of the Holder or its nominee with DTC through its Deposit Withdrawal
Agent Commission system ("DTC Transfer").  If the aforementioned conditions to a
DTC Transfer are not satisfied, the Corporation shall deliver as provided above
to the Holder physical certificates representing the Common Stock issuable upon
conversion. Further, a Holder may instruct the Corporation to deliver to the
Holder physical certificates representing the Common Stock issuable upon
conversion in lieu of delivering such shares by way of DTC Transfer.


(ii)          Taxes.  The Corporation shall pay any and all taxes that may be
imposed upon it respect to the issuance and delivery of the shares of Common
Stock upon the conversion of the Series A Preferred Stock.


(iii)         No Fractional Shares.  If any conversion of Series A Preferred
Stock would result in the issuance of a fractional share of Common Stock
(aggregating all shares of Series A Preferred Stock being converted pursuant to
a given Notice of Conversion), such fractional share shall be payable in cash
based upon the Series A Series A Conversion Price per share, and the number of
shares of Common Stock issuable upon conversion of the Series A Preferred Stock
shall be the next lower whole number of shares.  If the Corporation elects not
to, or is unable to, make such a cash payment, the Holder shall be entitled to
receive, in lieu of the final fraction of a share, one whole share of Common
Stock.

 
3

--------------------------------------------------------------------------------

 


V. RESERVATION OF SHARES OF COMMON STOCK


Immediately following the Corporation’s filing of the Florham Restated Charter
authorizing an increase to its authorized Common Stock,  the Corporation shall
reserve an appropriate number of Conversion Shares from its authorized but
unissued shares of Common Stock for issuance upon conversion of the Series A
Preferred Stock (including any shares that may be issuable in connection with
the adjustment provisions of this Certificate of Designations), and, thereafter,
the number of authorized but unissued shares of Common Stock so reserved (the
"Reserved Amount") shall at all times be sufficient to provide for the full
conversion of all of the Series A Preferred Stock (including any shares that may
be issuable in connection with the adjustment provisions of this Certificate of
Designations).


VI. RANK


All shares of the Series A Preferred Stock shall rank senior to the
Corporation's Common Stock and any other class of securities which is
specifically designated as junior to the Series A Preferred Stock (collectively,
with the Common Stock, the "Junior Securities”) as to distribution of assets
upon liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary.


VII. LIQUIDATION PREFERENCE


A.          In the event of any liquidation, dissolution or winding up of the
Corporation, either voluntary or involuntary, distributions to the stockholders
of the Corporation shall be made in the following manner:


(i)           After payment or provision for payment of any distribution on the
Series A Preferred Stock shall be entitled to receive, prior and in preference
to any distribution of any of the assets or surplus funds of the Corporation to
the holders of the Common Stock by reason of their ownership of such stock, an
amount equal to the sum of (x) $0.01 for each share of Series A Preferred Stock
then held by them (the "Series A Liquidation Preference Price"), and (y) an
amount equal to all unpaid dividends on the Series A Preferred Stock, if
any.  If upon the occurrence of a liquidation, dissolution or winding up of the
Corporation the assets and funds thus distributed among the holders of the
Series A Preferred Stock shall be insufficient to permit the payment to such
holders of the full liquidation preference amount based on the Series A
Liquidation Preference Price, then the entire assets and funds of the
Corporation legally available for distribution shall be distributed ratably
among the holders of the Series A Preferred Stock in proportion to the
preferential amount each such holder is otherwise entitled to receive.


(ii)          After setting apart or paying in full the preferential amounts due
pursuant to Section VII (A)(i) above, the remaining assets of the Corporation
available for distribution to stockholders, if any, shall be distributed to the
holders of the Common Stock on a pro rata basis, based on the number of shares
of Common Stock then held by each Holder.


VIII. ADJUSTMENTS
 
The Series A Conversion Price and the number of Conversion Shares shall be
subject to adjustment as follows:

 
4

--------------------------------------------------------------------------------

 
 
A.           Subdivision or Combination of Common Stock.  If the Corporation at
any time subdivides (by any stock split, stock dividend, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Conversion Shares issuable upon
conversion of the Series A Preferred Stock will be proportionately
increased.  If the Corporation at any time combines (by any reverse stock split,
recapitalization, reorganization, reclassification or otherwise) the shares of
Common Stock acquirable hereunder into a smaller number of shares, then, after
the date of record for effecting such combination,  the Conversion Shares
issuable upon conversion of the Series A Preferred Stock will be proportionately
reduced.
 
B.           Consolidation, Merger or Sale.  In case of any consolidation of the
Corporation with, or merger of the Corporation into any other corporation, or in
case of any sale or conveyance of all or substantially all of the assets of the
Corporation other than in connection with a plan of complete liquidation of the
Corporation, then as a condition of such consolidation, merger or sale or
conveyance, adequate provision will be made whereby each Holder of the Series A
Preferred Stock will have the right to acquire and receive upon conversion of
the Series A Preferred Stock in lieu of the shares of Common Stock immediately
theretofore acquirable upon the conversion of the Series A Preferred Stock, such
shares of stock, securities or assets as may be issued or payable with respect
to or in exchange for the number of shares of Common Stock immediately
theretofore acquirable and receivable upon conversion of the Series A Preferred
Stock had such consolidation, merger or sale or conveyance not taken place.  In
any such case, the Corporation will make appropriate provision to insure that
the provisions of this Article VIII Section C hereof will thereafter be
applicable as nearly as may be in relation to any shares of stock or securities
thereafter deliverable upon the conversion of the Series A Preferred Stock.  The
Corporation will not effect any consolidation, merger or sale or conveyance
unless prior to the consummation thereof, the successor corporation (if other
than the Corporation) assumes by written instrument the obligations under this
Article VIII Section C and the obligations to deliver to each Holder of the
Series A Preferred Stock such shares of stock, securities or assets as, in
accordance with the foregoing provisions, each Holder may be entitled to
acquire.
 
D.          Distribution of Assets.  In case the Corporation shall declare or
make any distribution of its assets (including cash) to holders of Common Stock
as a partial liquidating dividend, by way of return of capital or otherwise,
then, after the date of record for determining shareholders entitled to such
distribution (on an “as converted” basis, as though all Series A Preferred Stock
had been converted into Common Stock immediately prior to the dividend
declaration date), each Holder of the Series A Preferred Stock shall be entitled
upon conversion of the Series A Preferred Stock for the purchase of any or all
of the shares of Common Stock subject hereto, to receive the amount of such
assets which would have been payable to such Holder had such Holder been the
holder of such shares of Common Stock on the record date for the determination
of shareholders entitled to such distribution.
 
E.           Minimum Ownership of Fully-Diluted Common Stock.   Notwithstanding
anything to the contrary, express or implied, contained in this Certificate of
Designation, as at the Conversion Date, the Holders, Joseph Bianco (“Bianco”)
and Anil Narang (“Narang”) shall own and be entitled to own as Merger
Consideration pursuant to the Merger Agreement, not less than 95.0% of the
Fully-Diluted Common Stock immediately after giving effect to the Effective Time
of the Merger.  Accordingly, it is expressly understood and agreed that in the
event that the aggregate number of shares of Fully-Diluted Common Stock
immediately prior to the Effective Time of the Merger shall be less than or
greater than an aggregate of 1,096,700 shares of Fully-Diluted Common Stock,
then and in such event, the aggregate number of Conversion Shares issuable upon
the automatic conversion of the Series A Preferred Stock shall be appropriately
adjusted so that immediately after the Conversion Date, all of the Holders,
Bianco and Narang shall own and be entitled to own of record in the aggregate
95.0% of the Fully-Diluted Common Stock immediately after giving effect to the
Effective Time of the Merger and the holders of the outstanding shares of Common
Stock immediately prior to the Effective Time of the Merger shall own 5.0% of
the Fully-Diluted Common Stock immediately after giving effect to the Effective
Time of the Merger.

 
5

--------------------------------------------------------------------------------

 
 
F.           Notice of Adjustment.  Upon the occurrence of any event which
requires any adjustment of the number of Conversion Shares, then, and in each
such case, the Corporation shall give notice thereof to the Holders of the
Series A Preferred Stock, which notice shall state the number of Conversion
Shares resulting from such adjustment and the increase or decrease in the number
of Conversion Shares, setting forth in reasonable detail the method of
calculation and the facts upon which such calculation is based.  Such
calculation shall be certified by the Chief Financial Officer of the
Corporation.


IX. VOTING RIGHTS


A.           Class Voting Rights.       Holders of the Series A Preferred Stock
shall vote together as a separate class on all matters which impact the rights,
value or conversion terms, or ranking of the Series A Preferred Stock, as
provided herein.
 
B.           General Voting Rights with Common Stock.        Subject at all
times to the provisions of this Article IX, except as otherwise required by law
or as set forth herein, the Holder of each share of Series A Preferred Stock
shall be entitled to cast, at any regular or special meeting of stockholders of
the Corporation or in connection with the solicitation of any written consent of
stockholders of the Corporation, that number of votes as shall be equal to the
number of Conversion Shares into which such share of Series A Preferred Stock
could be converted at the record date for determination of the stockholders
entitled to vote on such matters, or, if no such record date is established, at
the date such vote is taken or any written consent of stockholders is solicited,
such votes to be counted together with all other shares of stock of the
Corporation having general voting power and not counted separately as a
class.  Holders of Series A Preferred Stock shall be entitled to notice of any
stockholders' meeting in the same manner and at the same time as holders of
Common Stock, and in accordance with the Bylaws of the Corporation.


X. PROTECTION PROVISIONS


Prior to the Conversion Date, without the unanimous prior written consent of the
Holders of the Series A Preferred Stock, the Corporation shall not:


(a)        make any amendment or modification of the Corporation’s Certificate
of Incorporation or by-laws in any manner which has or could reasonably be
expected to have, an adverse effect on the rights, privileges and designations
of the Series A Preferred Stock;


(b)        issue any additional shares of Series A Preferred Stock, Common Stock
or other securities of the Corporation, except as contemplated by the Merger
Agreement; or


(c)        amend or modify in any manner this Series A Certificate of
Designation.

 
6

--------------------------------------------------------------------------------

 


XI. MISCELLANEOUS


A.          Cancellation of Series A Preferred Stock If any shares of Series A
Preferred Stock are converted pursuant to this Series A Certificate of
Designations, the shares so converted or redeemed shall be canceled, shall
return to the status of authorized, but unissued Series A Preferred Stock of no
designated series, and shall not be issuable by the Corporation as Series A
Preferred Stock.


B.           Lost or Stolen Certificates. Upon receipt by the Corporation of (i)
evidence of the lost, theft, destruction or mutilation of any Series A Preferred
Stock Certificate(s) and (ii) (y) in the case of loss, theft or destruction,
indemnity (without any bond or other security) reasonably satisfactory to the
Corporation, or (z) in the case of mutilation, the Series A Preferred Stock
Certificate(s) (surrendered for cancellation), the Corporation shall execute and
deliver new Series A Preferred Stock Certificate(s) of like tenor and
date.  However, the Corporation shall not be obligated to reissue such lost,
stolen, destroyed or mutilated Series A Preferred Stock Certificate(s) if the
Holder contemporaneously requests the Corporation to convert such Series A
Preferred Stock.


C           Waiver Notwithstanding any provision in this Certificate of
Designation to the contrary, any provision contained herein and any right of the
Holders of Series A Preferred Stock granted hereunder may be waived as to all
shares of Series A Preferred Stock (and the Holders thereof) upon the written
consent of all of the Holders.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned declares under penalty of perjury under the
laws of the State of Delaware that he has read the foregoing Certificate of
Designation and knows the contents thereof, and that he is duly authorized to
execute the same on behalf of the Corporation, this 23rd day of December 2009.
 


FLORHAM CONSULTING CORP.    
By: 
/s/ David Stahler
 
Name:    David Stahler
 
Title:      Chief Executive Officer


 
8

--------------------------------------------------------------------------------

 
